RAMSEY, J.
On the 11th day of March of this year the grand jury of McLennan county returned into court an indictment against appellant, charging himi with robbery, alleged to have been committed on the loth day of September, 1908. Thereafter, on April 7, 1910, appellant was by the jury convicted, and ' his punishment assessed at confinement in the penitentiary for a period of 10 years. As the record reaches us, it contains neither statement of facts nor bills of exception. The indictment alleges an offense against appellant, and is in every respect in proper form. In this condition of the record it is obvious that there is no question which we are authorized to review, and it is therefore ordered that the judgment be and the same is hereby in all things affirmed.